978 F.2d 1257
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas O. WILLIAMS, Plaintiff-Appellant,v.James City COUNTY BOARD OF SUPERVISORS, Defendant-Appellee.
No. 92-2076.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 26, 1992Decided:  November 6, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.  J. Calvitt Clarke, Jr., Senior District Judge.  (CA-92-17-4)
Thomas O. Williams, Appellant Pro Se.
Frank MacDonald Morton, III, County Attorney, Williamsburg, Virginia, for Appellee.
E.D.Va.
Affirmed.
Before ERVIN, Chief Judge, and RUSSELL and WIDENER, Circuit Judges.
PER CURIAM:

OPINION

1
Thomas O. Williams appeals from the district court's order dismissing Williams's request for mandamus relief.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Williams v. James City County Bd. of Supervisors, No. CA-92-17-4 (E.D. Va.  July 31, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Williams's motion for appointment of counsel